UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SEAN MATTHEW FINNEGAN,

               Plaintiff,

       v.                                             Civil Action No. 21-1878 (TJK)

SOJOURN, LLC et al.,

               Defendants.


                                             ORDER

       Before the Court is Defendants’ Motion to Dismiss and for a Pre-Filing Injunction Against

Plaintiff, ECF No. 14. Defendants move this Court to (1) dismiss with prejudice Plaintiff’s

Complaint, see ECF No. 2, Ex. A; (2) enjoin Plaintiff from filing any additional lawsuits against

Defendants, their agents, or their counsel in any federal court or the Superior Court of the District

of Columbia without first obtaining leave of this Court; and (3) order Plaintiff to dismiss actions

he has brought against Defendants’ counsel that are currently pending in the Superior Court of the

District of Columbia. See ECF No. 14 at 1, 8. As explained below, it is hereby ORDERED that

the motion is GRANTED IN PART and DENIED IN PART.

       First, the motion is GRANTED IN PART insofar as Plaintiff’s Complaint in this action,

see ECF No. 2, Ex. A, is DISMISSED WITHOUT PREJUDICE. As Plaintiff has conceded by

failing to respond to the motion, see Local Civil Rule 7(b), he has failed to state a claim upon

which relief can be granted, see Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 677-79

(2009). Plaintiff also has failed to prosecute this action by failing to respond to the motion, the

Court’s order advising him to respond, ECF No. 15, and the Court’s order to show cause why the

case should not be dismissed for failure to prosecute, Minute Order of September 20, 2021, even
after all that provided him—without him having asked for it—nearly two months’ additional time

to respond to the motion. See Local Civil Rule 83.23; Jenkins v. Nat’l R.R. Corp., No. 19-cv-2414

(RDM), 2020 WL 3971938, at *3 n.1 (D.D.C. July 14, 2020); Bishop v. Gen. Servs. Admin., No.

19-cv-1396 (CKK), 2020 WL 977973, at *3 (D.D.C. Feb. 28, 2020). The Court notes that the

docket reflects that both orders were successfully mailed to Plaintiff’s address of record, so

Plaintiff had notice of the consequences of his failure to respond. Cf. Bishop, 2020 WL 977973,

at *3.

         Second, the motion is GRANTED IN PART insofar as Plaintiff is ENJOINED from

filing any further actions against Defendants, their agents, or their counsel in any federal court or

the Superior Court of the District of Columbia without first obtaining leave of this Court. In

applying the relevant “guidelines,” see In re Powell, 851 F.2d 427, 430-31 (D.C. Cir. 1988) (per

curiam), the Court finds that: (a) for reasons mentioned above, Plaintiff has received sufficient

notice and an opportunity to oppose the entry of a pre-filing injunction, see In re Powell, 851 F.2d

at 431; Gharb v. Mitsubishi Elec. Corp., 148 F. Supp. 3d 44, 56 (D.D.C. 2015); (b) Plaintiff

previously filed three complaints in other courts duplicative of the Complaint in this action, see

ECF No. 2, Exs. A-D, two of which were summarily dismissed, see ECF No. 3, Finnegan v.

Sojourn LLC, No. 21-cv-00609-DMS-WVG (S.D. Cal. Apr. 28, 2021); ECF No. 7, Finnegan v.

Sojourn LLC, No. 21-cv-02686-SVW-PD (C.D. Cal. Mar. 30, 2021); Gharb, 148 F. Supp. 3d at

56; Caldwell v. Obama, 6 F. Supp. 3d 31, 50 (D.D.C. 2013); and (c) Plaintiff’s purpose to harass

Defendants through these lawsuits is shown by the duplicative nature of the conclusory complaints

and by Plaintiff’s recent suits filed against Defendants’ counsel, see ECF No. 14-1, Exs. B & G;




                                                 2
ECF No. 16, Exs. A-B; Gharb, 148 F. Supp. 3d at 56. 1 Accordingly, Plaintiff is ENJOINED from

filing any further actions against Defendants, their agents, or their counsel in any federal court or

the Superior Court of the District of Columbia without first obtaining leave of this Court. If

Plaintiff moves for such leave from this Court, he is ORDERED to include in such motion a copy

of this order, a copy of the proposed filing, an explanation for why leave should be granted, and a

certification under penalty of perjury that his proposed filing is neither frivolous nor submitted in

bad faith. See, e.g., Caldwell, 6 F. Supp. 3d at 52; U.S. Bank Nat’l Ass’n v. Poblete, No. 15-cv-

312 (BAH), 2017 WL 598471, at *9 (D.D.C. Feb. 14, 2017).

       Third, the motion is DENIED IN PART insofar as the Court will not order Plaintiff to

dismiss any suit he has already filed against Defendants’ counsel that is currently pending in the

Superior Court of the District of Columbia. Defendants have the burden to show vexatious-litigant

injunctive relief is warranted. See Duru v. Mitchell, 289 F. Supp. 3d 112, 117 (D.D.C. 2018).

Even presuming this Court has the inherent authority to grant this particular type of relief (though

Defendants cite no authority for this point), the Court is unpersuaded that it should grant this relief

pursuant to such inherent authority. Cf. In re Powell, 851 F.2d at 431.

       This is a final appealable Order. The Clerk of the Court is directed to close the case.


       SO ORDERED.

                                                               /s/ Timothy J. Kelly
                                                               TIMOTHY J. KELLY
                                                               United States District Judge

Date: October 20, 2021



1
 The Court also GRANTS Defendants’ Request for Judicial Notice, ECF No. 16, of the complaint
and docket in Finnegan v. Quam-Wickham, No. 2021 CA 3202 B (D.C. Super. Ct.). See Fed. R.
Evid. 201(b)-(c); J.B. v. Woodard, 997 F.3d 714, 717 (7th Cir. 2021); Terry v. Dewine, 75 F. Supp.
3d 512, 525 (D.D.C. 2014).


                                                  3